ACCEPTED
                                                                                       13-15-00101-CR
                                                                       THIRTEENTH COURT OF APPEALS
                                                                              CORPUS CHRISTI, TEXAS
                                                                                 12/22/2015 9:10:53 AM
                                                                                      Dorian E. Ramirez

                            NO. 13-15-00101-CR
                                                                                                 CLERK



                        IN THE COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS FILED IN
                                               13th COURT OF APPEALS
                          CORPUS CHRISTI, TEXAS
                                            CORPUS CHRISTI/EDINBURG, TEXAS
                                                      12/22/2015 9:10:53 AM
                                                        DORIAN E. RAMIREZ
                              JAMES SPENCER,                   Clerk
                                           Appellant,

                                      v.
                                                           FILED IN
                                                   13th COURT OF APPEALS
                           THE STATE OF     TEXAS,
                                                CORPUS CHRISTI/EDINBURG, TEXAS
                                               Appellee
                                                   12/22/2015 9:10:53 AM
                                                     DORIAN E. RAMIREZ
                                                            Clerk

                              STATE’S BRIEF



STEVEN E. REIS                             ROBINSON C. RAMSEY
State Bar No. 16757960                     State Bar No. 16523700
sreis@co.matagorda.tx.us                   rramsey@langleybanack.com
LINDSAY K. DESHOTELS                       Trinity Plaza II, Suite 900
State Bar No. 24069608                     745 E. Mulberry
1700 7th Street, Room 325                  San Antonio, Texas 78212
Matagorda County Courthouse                Telephone: (210) 736-6600
Bay City, Texas 77414                      Telecopier: (210) 735-6889
Telephone: (979) 244-7657
Telecopier: (979) 245-9409

                   ATTORNEYS FOR THE STATE OF TEXAS



THE STATE DOES NOT REQUEST ORAL ARGUMENT
                     IDENTIFICATION OF PARTIES

Appellant:                 James Spencer

     Trial Counsel:        Robert Swofford
                           5225 Katy Freeway, Suite 605
                           Houston, Texas 77007

     Appellate Counsel:    Robert Swofford
                           5225 Katy Freeway, Suite 605
                           Houston, Texas 77007

                           Joe Gonyea
                           2118 Smith Street
                           Houston, Texas 77002

Appellee:                  State of Texas

     Trial Counsel:        Steven Reis, District Attorney
                           Lindsey Deshotels, Assistant District Attorney
                           Matagorda County District Attorney’s Office
                           1700 7th Street, Room 325
                           Bay City, Texas 77414

     Appellate Counsel:    Steven Reis, District Attorney
                           Lindsey Deshotels, Assistant District Attorney
                           Matagorda County District Attorney’s Office
                           1700 7th Street, Room 325
                           Bay City, Texas 77414

                           Robinson C. Ramsey
                           745 E. Mulberry Ave., Suite 900
                           Trinity Plaza II
                           San Antonio, Texas 78212

Trial Court Judge:         Hon. Craig Estlinbaum
                           130th Judicial District Court
                           Matagorda County, Texas




                                   1
                                    TABLE OF CONTENTS


IDENTIFICATION OF PARTIES .................................................................. 1

TABLE OF CONTENTS ................................................................................. 2

TABLE OF AUTHORITIES ........................................................................... 3

STATEMENT OF THE CASE ........................................................................ 3

STATEMENT REGARDING ORAL ARGUMENT......................................... 4

ISSUE PRESENTED ..................................................................................... 4

                 The trial court correctly refused Spencer’s request
                 for a jury instruction on self-defense.
SUMMARY OF THE ARGUMENT............................................................... 11

ARGUMENT................................................................................................ 13

PRAYER ...................................................................................................... 19

CERTIFICATION OF COMPLIANCE ......................................................... 20

CERTIFICATE OF SERVICE....................................................................... 20




                                                       2
                            TABLE OF AUTHORITIES


Cases
Dyson v. State,
  672 S.W.2d 460 (Tex. Crim. App. 1984) ............................................. 11, 13
Halbert v. State,
  881 S.W.2d 121 (Tex. App.—Houston [1st Dist.] 1994, pet. ref'd) ........... 18
Hamel v. State,
  916 S.W.2d 491 (Tex. Crim. App. 1996) ........................................... passim
Lane v. State,
  957 S.W.2d 584 (Tex. App.—Dallas 1997, pet. ref’d) .......................... 13, 18


Statutes
TEX. PENAL CODE § 9.31 (West 2011).................................................. 11, 12, 14




                                              3
                     STATEMENT OF THE CASE

     This is a felony criminal case in which a jury, on February 17, 2015,

found Appellant James Spencer guilty of aggravated assault with a deadly

weapon and recommended punishment of six years in prison plus a ten-

thousand-dollar fine. 6 RR 39-43; 7 RR 127-29; CR 104-06. He filed his

notice of appeal on that same date. CR 102.

            STATEMENT REGARDING ORAL ARGUMENT

     The State does not believe that oral argument would materially assist

this court in reaching its decision. Therefore, the State waives oral

argument.

                          ISSUE PRESENTED

            The trial court correctly refused Spencer’s request
            for a jury instruction on self-defense.




                                     4
                        STATEMENT OF FACTS

      “[W]e were drinking beer,” Jay Howell recalled. “There was a young

man, there, but I didn’t know his name.” 4 RR 156.

     His name was Jared Maxwell. 4 RR 174.

     Maxwell, Howell, James Spencer, and Paul Stillwell were doing “a

little drinking” during a cookout on Spencer’s porch. 4 RR 173-75.

     “Mr. Spencer and that kid was drinking beer and whiskey,” Howell

said. “I never seen nothing coming; but the next thing I knew, the kid was

sliding down the wall.” 4 RR 156.

     “Did you hear commotion or anything behind you?” the prosecutor

asked. 4 RR 157.

     “Just whenever he hit it.” 4 RR 157.

     “Do you know how the kid hit the wall?” 4 RR 157.

     “Yeah. James throwed him up against it.” 4 RR 157.

     “He shoved him back to a door,” said Stillwell, “and then he just kind

of melted into the concrete.” 4 RR 178.

     That was after Maxwell had hit Spencer in the nose—twice. 4 RR 175.

     “Never did know why,” Stillwell said. 4 RR 175.

     Maxwell could not remember either. 4 RR 131.

     “Whenever you see the kid hit the wall,” the prosecutor asked Howell,

“is he conscious or unconscious at that point?” 4 RR 157.

                                     5
      “He passed out.” 4 RR 157.

      “What happened next?” 4 RR 157.

      “James went to kicking him in the groin and then put his foot on his

throat.” 4 RR 157.

      “He was still out cold the whole time?” 4 RR 158.

      He was. 4 RR 158.

      “So, what happened next?” 4 RR 158.

      “Paul drug him over across the street.” 4 RR 158.

      Meanwhile, Maxwell was still breathing, but remained unconscious.

4 RR 158.

      “James brought a five-gallon bucket of water and throwed it on the

kid,” Howell said. “And that’s when me and Paul left and went over to get

my cell phone at Paul’s house so I could call 911.” 4 RR 158.

      When Captain Ronald Ballenger arrived in response to the 911 call, he

found Maxwell lying in the street unconscious with a “[p]retty bloodied

face” and “a good deal of blood draining onto the pavement.” 3 RR 30-32.

      Lieutenant Douglas Pruitt, who joined Captain Ballenger shortly

thereafter, also described Maxwell as being “in pretty bad shape,” with

“facial injuries, severe swelling and bleeding from his facial area.” 3 RR 66.

      “[He was] unconscious, nonresponsive,” Lt. Pruitt recalled. “And they

were preparing to life-flight him out.” 3 RR 66.

                                      6
     “[D]o you know about this?” Captain Ballenger asked Spencer, whose

house was a short distance away from where Maxwell was lying near some

garbage dumptsters outside the Poco Playa Restaurant. 3 RR 28, 67, 175.

     Spencer, who was not in custody at the time, admitted that he had

fought with Maxwell and had thrown him off his property. 3 RR 28.

     In addition, DNA testing confirmed to a reasonable degree of

scientific certainty that Maxwell's blood was on Spencer's clothing. 3 RR

153-59; SX 28, 29.

     When Lt. Pruitt went to speak with Maxwell at the hospital, he

learned that Maxwell “was stable but had severe head trauma and facial

fractures.” 3 RR 87.

     “Did you ever see the victim regain consciousness?” the prosecutor

asked. 3 RR 100.

     “No, ma’am,” said the lieutenant, “I never did.” 3 RR 100.

     Bobby Nelson, the floor manager at Poco Playa Restaurant, had been

driving by his place of business when he saw a body lying on the ground. 3

RR 172, 176-77.

     “I caught a glimpse of just a blood bath,” he described the scene. “The

man was very bloodied.” 3 RR 177.




                                    7
      Later, when Nelson reviewed the restaurant's surveillance video

footage, he realized that part of the bloody beating had been caught on

camera. 3 RR 179-85; SX 1.

      Revered Richard Lewis and his wife had also seen Maxwell lying in a

heap when they drove by the restaurant that same day. 3 RR 201-05.

      “There’s a body in the road,” Ms. Lewis told her husband. 3 RR 205.

      “I couldn't believe that would be the case,” the reverend recalled, “but

as it turned out, that’s what it was.” 3 RR 205.

      “He was totally out,” Ms. Lewis said. “I never did see him move that

day at all.” 4 RR 40.

      “When you saw him at that time,” the prosecutor asked, “did he

appear bloody or anything like that?” 4 RR 40.

      “No,” she said. “I didn’t see a mark on him.” 4 RR 40.

      “He was just out cold, though?” 4 RR 40.

      “Right.” 4 RR 40.

      “I thought he was inebriated,” said Reverend Lewis. “I wasn’t overly

concerned too much because stuff like that happens, and there was people

tending to him.” 3 RR 207.

      “[W]e figured, well, the guy has help,” Ms. Lewis added, “and, so,

they’re probably going to call an ambulance, and, so, we just started to

leave.” 4 RR 41.

                                      8
      Still, things “didn’t look right” to the reverend. 3 RR 208.

      “I smelled a rat,” he said. “I didn’t feel at ease with the situation we

had left on the side of the road.” 3 RR 210.

      His level of unease elevated when he saw in his rearview mirror that

the two men who had been tending to the injured man had “left him to his

own demise, no one around him, no one taking care of him.” 3 RR 210.

      “[W]e were kind of surprised that they just left the body there,” said

Ms. Lewis. 4 RR 41.

      “I just felt like there was something wrong,” Reverend Lewis said,

“and that it deserved us taking another look.” 3 RR 211.

      So they turned back. 3 RR 211-13.

      Upon returning, the Lewises saw James Spencer beating the inert

body of a man who they later learned was Jared Maxwell. 3 RR 213; 4 RR

41.

      “I saw James on top of the body that was laying there,” said Reverend

Lewis, “and he was pummeling him fast and furious.” 3 RR 213.

      “And at that point, what were you seeing?” the prosecutor asked. 3

RR 215.

      “A body that was in a fetal position, unrecognizable,” the reverend

said. “[I] wouldn’t have known who it was if I had known them—bleeding



                                       9
from the ears, nose, eyes, head. The face was—I’ve never seen anybody that

beaten.” 3 RR 215.

      “And was he conscious at all?” 3 RR 215.

      “Oh, no. No. ... He was just barely breathing.” 3 RR 215.

      “Since that time, have you had anything to do with Mr. Maxwell?” 3

RR 218.

      “He came to our church one day to thank us ... he said for saving his

life.” 3 RR 218.

      Dr. Brijesh Gill, who treated Maxwell at the hospital, confirmed the

severity of the injuries. 4 RR 47, 53-54, 70-71.

      “[H]e had a number of lacerations on his head,” the doctor related.

“He had swelling and discoloration, bruising round both eyes. Both of the

eyes were swollen almost shut. He also had bleeding within one of his eyes.”

4 RR 53-54.

      “What can be the cause of that?” the prosecutor asked. 4 RR 54.

      “Overwhlemingly the cause is traumatic injury,” Dr. Gill informed

him. 4 RR 54.

      “And were there any fractures of his face or head that you

determined?” 4 RR 54.

      “Yes. By CAT Scan of his head and face, there [were] multiple

fractures, particularly around the left eye, including the wall of the eye … on

                                      10
the outside of the face, and as well as multiple fractures of the bones

underneath the left eye. And the nose is also broken.” 4 RR 54.

     The jury agreed that these injuries were serious and that Spencer had

inflicted them: they found him guilty of aggravated assault with a deadly

weapon (his fists), and recommended punishment of six years in prison

plus a ten-thousand-dollar fine. 6 RR 39-43; 7 RR 127-29; CR 104-06.

                   SUMMARY OF THE ARGUMENT

     To be entitled to a self-defense instruction, “there must be some

evidence to show that appellant reasonably believed that use of deadly force

was immediately necessary to protect himself against [the] use or

attempted use of unlawful force.” Dyson v. State, 672 S.W.2d 460, 463

(Tex. Crim. App. 1984).

     Spencer claims that, after he had beaten Maxwell into submission,

and after others had carried Maxwell off Spencer’s property, Spencer feared

for his life when Maxwell was finally able to stand up, because Maxwell had

said earlier that he needed to get his keys so he could get a weapon to kill

Spencer. Appellant’s Br. at 3. But “[t]he use of force against another is not

justified … in response to verbal provocation alone.” TEX. PENAL CODE §

9.31(b)(1) (West 2011).

    Furthermore, the use of force against another is not justified unless the

actor “reasonably” believes that “the force is immediately necessary to

                                     11
protect the actor against the other's use or attempted use of unlawful force.”

TEX. PENAL CODE § 9.31(a). Spencer’s professed belief that Maxwell’s merely

standing up posed an immediate threat of unlawful force is not reasonable,

because Maxwell, who was not in Spencer’s immediate presence at that

time, made no concurrent verbal threat or threatening physical move

toward Spencer—nor was there any evidence of circumstances that would

prevent Spencer from retreating before Maxwell could find his keys, get a

weapon, and return to inflict the damage that Spencer claims to have

feared.   Therefore, there is no evidence “that would support a belief that

retreat was not a reasonable option.” Hamel v. State, 916 S.W.2d 491, 494

(Tex. Crim. App. 1996).

      Maxwell’s alleged earlier threat to kill Spencer is also missing the

element of immediacy because, at the time Maxwell supposedly said this, he

made no physical move to follow through on this claimed threat.

Appellant’s Br. at 3-4.

      By the time that Maxell finally recovered enough to stand up, the first

fight, at Spencer’s house, was already over, as Spencer himself admitted.

Appellant’s Br. at 4. Therefore, his splicing together these two separate

events, neither of which by themselves support the submission of an

instruction on self-defense, does not justify his request.



                                      12
      The evidence here does not show that the victim “took any physical

actions against appellant that would have warranted [him] in believing that

deadly force was immediately necessary to protect [himself].” Lane v. State,

957 S.W.2d 584, 586 (Tex. App.—Dallas 1997, pet. ref’d) (citing Hamel v.

State, 916 S.W.2d 491, 494 (Tex. Crim. App. 1996)).

      Because the evidence here shows, at most, “nothing more than verbal

threats made to appellant,” it “did not raise the issue of self-defense.” Lane,
957 S.W.2d at 586. Accordingly, “the trial judge did not err in refusing

appellant’s requested charge.” Id.

                                ARGUMENT

      A defendant is not entitled to an instruction on self-defense unless it

is “raised by the evidence.” Dyson v. State, 672 S.W.2d 460, 463 (Tex.

Crim. App. 1984).     Here, even viewing the evidence in the light most

favorable to Spencer, the evidence does not raise that issue. Id. (“If such

testimony or other evidence viewed in a favorable light does not establish a

case of self-defense, an instruction is not required.”).

      To be entitled to a self-defense instruction, “there must be some

evidence to show that appellant reasonably believed that use of deadly force

was immediately necessary to protect himself against [the] use or

attempted use of unlawful force.” Dyson, 672 S.W.2d at 463; see also

Hamel v. State, 916 S.W.2d 491, 493 (Tex. Crim. App. 1996). In addition,

                                       13
there must be evidence “that a reasonable person in appellant's situation

would not have retreated.” Id.

      Spencer claims that, after he had beaten Maxwell into submission,

and after others had carried Maxwell off Spencer’s property, Maxwell

shouted that he needed his keys so that he could come back and kill

Spencer. Appellant’s Br. at 3. But “[t]he use of force against another is not

justified … in response to verbal provocation alone.” TEX. PENAL CODE §

9.31(b)(1) (West 2011).

      According to Spencer, there was more than mere verbal provocation

because, after others had dragged Maxwell across the street, he later

managed to stand up, which Spencer interpreted as a sign that Maxwell

intended to try to locate a weapon to kill Maxwell. Appellant’s Br. at 3-4.

But the use of force against another is constrained by the requirement that

the actor must “reasonably” believe that “the force is immediately necessary

to protect the actor against the other's use or attempted use of unlawful

force.” TEX. PENAL CODE § 9.31(a). Spencer’s professed belief that Maxwell’s

standing up posed an immediate threat of unlawful force is not reasonable.

Appellant’s Br. at 3.

      Standing up does not create any threat, much less an immediate one,

particularly when Maxwell was not in Spencer’s immediate presence at that

time and made no concurrent verbal threat or threatening physical move

                                     14
toward Spencer—nor was there any evidence of circumstances that would

prevent Spencer from retreating before Maxwell could find his keys, get a

weapon, and return to inflict the damage that Spencer claims to have

feared. Therefore, unlike Hamel, there is no evidence “that would support

a belief that retreat was not a reasonable option.” 916 S.W.2d at 494.

Spencer says he went to his car to get his phone to call the police.

Appellant’s Br. at 3. If so, he could have gotten in his car and driven to the

police if, as he claims (but the evidence does not support) they could not

have arrived within thirty minutes.

      In Hamel, unlike here, the victim’s alleged verbal threat “did not

stand alone.” 916 S.W.2d at 494. His move “toward the car was the physical

act that rendered his conduct more than a mere threat” because the

appellant had been told that there was a knife in the car, which was within

the victim’s immediate reach. Id. Here, there was no such move toward the

victim’s car, which Spencer speculates would furnish the transportation to

find a weapon. The car was not “within the victim’s immediate reach,” nor

was there a weapon in the car, whose keys he did not even have on his

person. Appellant’s Br. at 3.

      The victim in Hamel “was far closer to his car than appellant was to

the back door of the house, and appellant did not think he could take a

chance on being caught in the back yard with only a pocket knife if [the

                                      15
victim] had a gun.” 916 S.W.2d at 494. In contrast, there is no evidence that

Maxwell was so close to a weapon that he could use it before Spencer could

flee. Appellant’s Br. at 3. According to Spencer’s own account, Maxwell

would first have to find his keys, leave, get the weapon, then return to

Spencer’s house. Appellant’s Br. at 3-4. Therefore, the absent weapon that

Spencer professedly feared was nowhere near Maxwell nor Spencer at the

time.

        Spencer’s claim that he felt he needed to use further physical force on

Maxwell to keep him down until the police arrived is also unreasonable.

According to Spencer, he could not wait for the police because it would take

them thirty minutes or more to respond to an emergency call. Appellant’s

Br. But there is no evidence in the record to support that time estimate.

There is also no evidence of how long it would take Spencer to locate a

weapon, assuming he could ever locate his keys. Nor is there any evidence

that if, as Spencer claims, the police could not make it to his house in thirty

minutes, he could not have retreated to the police station—or anywhere

else—before Maxwell left and returned to Spencer’s house. As a result,

Spencer’s professed fears of a phantom attack rest solely on his own self-

serving speculation, not on any actual facts.

        Even indulging in the dubious fiction that Maxell’s purpose in

standing up was to attack Spencer, any such alleged act was not immediate

                                       16
because Maxwell’s standing up was unaccompanied by any concurrent

verbal or physical threat. Appellant’s Br. at 3. According to Spencer’s own

version of events, Maxwell, who was across the street at the time, did not

approach Spencer—just the opposite: Spencer confronted Maxwell and re-

beat him up. Appellant’s Br. at 3-4.

      The element of immediacy is also missing from Maxwell’s earlier

alleged threat to kill Spencer, because, at the time of this purported

utterance, Maxwell made no physical move to follow through on this

claimed threat. Appellant’s Br. at 3-4.      The State did not, as Spencer

asserts, “concede” that this alleged verbal threat “[gave] rise to self-defense

by [appellant].” Appellant’s Br. at 7-8 (citing 5 RR 8). The prosecutor

argued only that extraneous evidence of other alleged violence by the victim

was not admissible because the alleged act here was unambiguous, not that

it was sufficient to support a self-defense instruction. 5 RR 7-8.

      By the time that Maxell finally recovered enough to stand up across

the street, the first fight, at Spencer’s house, was, by Spencer’s own

admission already over. Appellant’s Br. at 4 (“Appellant agreed that the

fight was over.”). According to Spencer himself, the two beatings were

separate in time and purpose. Therefore, he cannot bridge the factual gap

in his self-defense theory by splicing together two separate events, neither

of which by themselves support the submission of an instruction on self-

                                       17
defense. See Lane v. State, 957 S.W.2d 584, 586 (Tex. App.—Dallas 1997,

pet. ref’d) (rejecting the defendant’s reliance “only on the verbal threats”

the victim allegedly made several hours before the defendant shot him,

because “verbal threats alone do not justify the use of force against

another”).

     Here, as in Lane, “[t]here is no evidence that [the victim] took any

physical actions against appellant that would have warranted [him] in

believing that deadly force was immediately necessary to protect [himself].”
957 S.W.2d at 586 (citing Hamel v. State, 916 S.W.2d 491, 494 (Tex. Crim.

App. 1996)). Therefore, the evidence here shows, at most, “nothing more

than verbal threats made to appellant … the evidence did not raise the issue

of self-defense.” Lane, 957 S.W.2d at 586.

     Like the appellant in Lane, Spencer “cites Hamel for the proposition

that self-defense can be used to protect oneself from apparent danger as

well as from real danger.” 957 S.W.2d at 586. But “the facts of Hamel also

show that, in addition to verbal threats, the deceased made a physical act

(i.e., walking towards a car where the deceased said he had a gun) before

the defendant stabbed the deceased.” Id. Therefore, Hamel “stands for the

proposition that the use of force is not justified in response to verbal

provocation alone.” Id. (citing Hamel, 916 S.W.2d at 494); see also Halbert

v. State, 881 S.W.2d 121, 124 (Tex. App.—Houston [1st Dist.] 1994, pet.

                                     18
ref'd) (in which the evidence supporting the submission of a self-defense

instruction included not only verbal threats, but also the deceased’s having

physically advanced toward the defendant).

     Here, not only was there no physical threat or circumstance

accompanying a verbal threat, there was not even a verbal threat at the time

of the second beating. Therefore, the trial court correctly refused Spencer’s

request for an instruction on self-defense. Hamel, 957 S.W.2d at 586.

                                  PRAYER

     For these reasons, the State asks this court to:

        • affirm the judgment and sentence in all respects;

        • deny all relief that Appellant has requested; and

        • grant the State all other relief to which it is entitled.

                                    Respectfully submitted,

                                    STEVEN E. REIS
                                    State Bar No. 16757960
                                    sreis@matagorda.tx.us
                                    LINDSAY K. DESHOTELS
                                    State Bar No. 24069608
                                    Matagorda County Courthouse
                                    1700 7th Street, Suite 325
                                    Bay City, Texas 77414
                                    Telephone: (979) 244-7657
                                    Telecopier: (979) 245-9409




                                      19
                                 /s/ Robinson C. Ramsey
                                 ROBINSON C. RAMSEY
                                 State Bar No. 16523700
                                 rramsey@langleybanack.com
                                 Trinity Plaza II, Suite 900
                                 745 E. Mulberry Avenue
                                 San Antonio, Texas 78212
                                 Telephone: (210) 736-6600
                                 Telecopier: (210) 735-6889

                                 ATTORNEYS FOR THE STATE
                                 OF TEXAS

                CERTIFICATION OF COMPLIANCE
      The State certifies that the number of words in the State’s Brief,
including its headings, footnotes, and quotations, is: 3233.

                                 /s/ Robinson C. Ramsey
                                 ROBINSON C. RAMSEY

                    CERTIFICATE OF SERVICE
     A true and correct copy of the foregoing document was served on
counsel for Appellant:

Robert Swofford                        Joe Gonyea
State Bar No. 00791765                 State Bar No. 24062749
SWOFFORD LAW FIRM, PLLC                GONYEA, PLLC
5225 Katy Freeway, Suite 605           2118 Smith Street
Houston, Texas 77007                   Houston, Texas 77002
Telephone: 281.772.8976                Telephone: 713.554.4564
Telecopier: 713.782.5226               Telecopier: 713.554.4567
Email: rob@swoffordlaw.com             Email: jgonyea@gonyea-law.com


on December 22, 2015.
                                 /s/ Robinson C. Ramsey
                                 ROBINSON C. RAMSEY




                                  20